Lyon, J.
The words charged in the complaint to have been spoken by the defendant of and concerning the plaintiff, standing alone and not being qualified by averment, are slanderous per se, in that they import a charge of crime. Yet were there averments in the complaint showing that the words were spoken and understood merely as charging that the plaintiff had made false entries in the account books of the firm, and in that manner alone had stolen from the defendant, and in that sense alone was a thief, the words would not be actionable perse, and in the absence of averment of special damage the complaint would be bad. Filber v. Dautermann, 28 Wis., 134, is such a case.
After careful scrutiny of the complaint', we are unable to say that the alleged slanderous words do not impute larceny to the plaintiff. There are no sufficient averments by way of inducement or otherwise, in the complaint, to justify us in holding that the words “ for he is a swindler and thief, and stole eight thousand dollars from me,” signify merely that the plaintiff had made false charges against the defendant in the account books of the firm ; and it is quite doubtful whether there are sufficient averments to support the innuendo that the words “these books ” refer to the firm account books at all. See Weil v. Schmidt, 28 Wis., 137.
Although it contains much irrelevant matter, , we think the complaint states a cause of action, and hence we must affirm the order overruling the demurrer thereto.
JBy the (hurt. — Order affirmed.
Ryan, 0. J., took no part in the decision of this cause.